Citation Nr: 1648169	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 

1.  Entitlement to service connection for epistaxis/nose bleeds.
 
2.  Entitlement to an evaluation of scoliosis of the thoracic spine in excess of 10 percent effective May 2, 2008 and in excess of 40 percent effective March 16, 2015.

3.  Entitlement to total disability rating based on individual unemployability
(TDIU).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for arthritis (unspecified).

6.  Entitlement to service connection for painful joints (unspecified).

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.
 
8.  Entitlement to service connection for asthma.
 
9.  Entitlement to service connection for Bell's palsy.
 
10.  Entitlement to service connection for an arm condition.
 
11.  Entitlement to service connection for vision loss.
 
12.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  Lori Chism, Attorney


INTRODUCTION

The Veteran had active service from March 1986 to March 1990.

This case comes before the Board the Veteran's Appeals (Board) on appeal of July 2009, October 2009, March 2013, March 2014, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis Indiana.

In February 2016, the Board remanded the appeal for further development.

The RO denied service connection for sleep apnea in a March 2013 rating decision.  The Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in September 2014.  He filed a Form 9 the same month.  Therefore, the issue of service connection for sleep apnea is on appeal as reflected on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of service connection for sleep apnea and TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  There is no current medical diagnosis of epistaxis/nose bleeds.

2.  Prior to March 16, 2015, the Veteran's service-connected scoliosis of the thoracic spine was manifested by forward flexion of the thoracolumbar spine to greater than 60 degrees.  Furthermore, radiculopathy or intervertebral disc syndrome was not shown.

3.  From March 16, 2015, the thoracic spine disability reveals forward flexion of the thoracolumbar spine limited to less than 30 degrees; there has been no demonstration of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting six (6) weeks during the previous 12 months; with no evidence of neurological manifestations, including radiculopathy, being associated with the service-connected thoracic spine disability.

4.  There is no currently diagnosed hearing loss for VA purposes that was incurred in or aggravated by service.

5.  There is no medical diagnosis of current arthritis other than degenerative arthritis of the lumbar spine, which is attributable to post-service motor vehicle accidents.

6.  There is no medical diagnosis of current chronic joint pain.

7.  A chronic anxiety disorder was not present during the Veteran's service and a currently diagnosed psychiatric disorder did not develop as a result of any incident during service.

8.  There is no medical diagnosis of asthma.

9.  There is no medical diagnosis of current Bell's palsy.

10.  There is no medical diagnosis of an arm condition.

11.  The preponderance of the evidence reflects that there is no current vision disability that was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for epistaxis/nose bleeds have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  The criteria for an initial rating in excess of 10 percent prior to March 16, 2015 for service-connected thoracic scoliosis of the spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5237 (2015).

3.  The criteria for a rating in excess of 40 percent from March 16, 2015 for service-connected thoracic scoliosis of the spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5237 (2015).

4.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); §§ 3.159, 3.303, 3.304 (2015).

5.  The criteria for an award of service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).

6.  The criteria for an award of service connection for chronic joint pain (unspecified) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).

7.  An acquired psychiatric disorder, to include anxiety, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).

8.  The criteria for an award of service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

9.  The criteria for an award of service connection for Bell's palsy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).

10.  The criteria for an award of service connection for arm condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

11.  The criteria for establishing entitlement to service connection for impaired vision have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASIS FOR FINGDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

The Veteran received VCAA notice in December 2008, August 2012, December 2012 and October 2014.  The VCAA notice letters were provided prior to initial adjudication of the Veteran's claims in July 2009, October 2009, March 2013, March 2014, and August 2015 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 490, 91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the above issues.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  With regard to epistaxis/nose bleeds, arthritis, painful joints, arm condition, asthma, Bell's palsy, hearing loss, anxiety, and vision loss claims, VA has not provided a medical examination or obtained a medical opinion.  The evidence does not establish that he has a current disability or recurrent symptoms and thus, an examination is not warranted.

In December 2013, March 2015 (with May 2015 addendum), and June 2016, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the nature and severity of his scoliosis of the thoracic spine.  Cumulatively, the examinations and opinions are adequate as the examination reports reflect that the examiners considered the relevant history of his symptoms.  The examiners provided a sufficiently detailed description of this disability, and the examiners provided an analysis to support their opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

All relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.

II.  Higher Initial Rating for Scoliosis of the Thoracic Spine

Disability evaluations are determined by evaluating the extent to which a Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Here, the rating decision on appeal granted an initial disability for the back disability.  The claim at issue in this case was filed in 2008 and there is therefore a lengthy appeal period.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's scoliosis of the thoracic spine is rated under 38 C.F.R. § 4.71a, DCs 5299-5237.  Here, the use of Diagnostic Code 5299-5237 reflects that there is no diagnostic code specifically applicable to his disability and it is rated by analogy to lumbosacral strain.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  In any event, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a. 

Under the general rating formula, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.  Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS).  Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  As shown below, there has been no ankylosis of the entire thoracolumbar spine or incapacitating episodes with prescribed physician bed rest during the pendency of the claim.

The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to considering range of motion findings, the Board must also evaluate evidence of a Veteran's inability to perform "normal working movements" with "strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (citing 38 C.F.R. § 4.40).  For rating purposes, all "possible manifestations" of functional loss must be evaluated, and one such manifestation cannot be evaluated to the exclusion of others.  See Mitchell, 25 Vet. App. at 36-37; 38 C.F.R. § 4.40 ("Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled").  The Mitchell Court also held that pain "may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. at 38 (quoting 38 C.F.R. § 4.40).  The Court reiterated "that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Id. at 43.

The cumulative evidence of record reflects comorbid conditions of the spine, including degenerative disease, herniated disc, and thoracic scoliosis.  The Veteran's thoracic scoliosis is service-connected.  Private treatment records reflect treatment for back pain with injections.  (See January 2006 Methodist Occupational Health Center Report, June 2008 Clarion Health Methodist Radiology Report, June 2008 Report from Dr. Robert Habig).  A January 2006 MRI (magnetic resonance imaging) reflects a herniated disc at L5-S1 with moderate impingement of the right S1 nerve root.  

A June 2008 evaluation report by Indiana Back Center indicated full range of motion of the lumbar spine, minimal lumbar tenderness, and no thoracic tenderness.  

Indianapolis VA treatment records dated from August 2013 to September 2013 reflect back pain that was well-controlled and stable with medication.  

A February 2010 private treatment record from Methodist Sports Medicine reflects that neck pain and low back pain had resolved and that the neck pain was the only new symptom since his recent car accident.  He reported a long history of low back pain with right leg pain greater than left.  No radiculopathic complaints at that time.  Upon physical examination, there was no limitation in bending at that time.  There was no neural tension with straight leg raising or weakness or any focal sensory abnormality with any of his four extremities.

A December 2013 VA examination showed range of motion at 80 degrees flexion, 25 degrees extension, 15 degrees right flexion, 30 degrees left flexion, and 20 degrees each for right and left rotations.  There was evidence of painful motion and localized tenderness with additional loss of extension to 20 degrees following repetitive motion testing.  There was no indication of additional functional loss during a flare or when the joint was used repeatedly overtime.

A March 2015 DBQ examiner diagnosed the Veteran with mild degenerative arthritis of the lumbar spine and a resolved herniated disc of the L5-S1.  He stated there was no objective evidence to support a current diagnosis of a herniated disc or radiculopathy.  Upon physical examination, range of motion was 70 degrees flexion, 10 degrees extension, 20 degrees each for right and left flexions, and 30 degrees each for right and left rotations.  Following repetitive motion testing, flexion was additionally reduced to 60 degrees due to pain and fatigue.  The examiner gave an opinion that at that time range of flexion could be additionally reduced to 10 degrees during a flare-up or when the joint was used repeatedly over time.  The examiner gave an opinion that later findings of disc herniation and lower extremity radiculopathy were not attributed to military service.  The examiner also stated that the reduced motion and painful motion evident at the December 2013 and March 2015 examination were at least as likely as not attributed to the scoliosis.  

In a May 2015 addendum, the March 2015 examiner also opined about whether the degenerative disc disease with herniated disc at L5-S1 and lower extremity radiculopathy was related to a hard landing when in active duty in October 1988.  The examiner concluded it was less likely than not.  His rational was based, in part, on the fact that the re-enlistment questionnaire indicated no low back concerns and the examination at that time was within normal limits.  The Veteran subsequently suffered a herniated disc after motor vehicle accidents in 2009 and 2010. 

In a June 2016 DBQ and opinion, the Veteran was diagnosed with thoracic scoliosis (service-connected) and DDD with mild narrowing of canal at L4-L5 and L5 probable hemangioma (non-service connected conditions).  There was no diagnosis of lumbar radiculopathy.  His forward flexion was to 60 degrees; extension to 20 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  He was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  There was no radiculopathy, ankylosis, intervertebral disc syndrome (IVDS) or other neurological abnormalities.  The December 2016 DBQ examiner agreed with the multiple prior VA examiners who opined that his current LS spine condition was less likely than not to be secondary to his service-connected thoracic scoliosis.  The examiner noted that he had other spine diagnoses that were not service-connected (DDD and history of herniated disc).  The examiner also stated that it was impossible to sort out on examination what was specifically causing every symptom and functional impairment as those caused by degenerative arthritis of the lumbar spine and scoliosis of the thoracic spine as symptoms and functional impairment significantly overlap.  The examiner opined that the Veteran's thoracic spine condition would cause up to a mild to moderate impairment to working in any capacity.  He would benefit from being able to take breaks frequently/stretch/reposition when his back was bothering him.  He would poorly tolerate prolonged weight bearing activities and carrying/lifting heavy weight.  He would better tolerate sedentary type of work.  

The multiple pieces of medical evidence submitted, including internet articles and records from private and VA treating facilities have been reviewed. 

That evidence does not lend itself to a finding of service connection greater than 10 percent from May 2, 2008, nor greater than 40 percent from March 16, 2015.  

For the period prior to May 16, 2015, a higher rating is not warranted because there is no evidence that forward flexion of the thoracolumbar spine was limited to less than 60 degrees; the combined range of motion of the thoracolumbar spine was limited to less than 120 degrees; there were no muscle spasms, guarding, or localized tenderness resulting in abnormal gait, reversed lordosis, or abnormal kyphosis; or that there was ankylosis in any part of the spine as required under the general formula.  Specifically, the Veteran had full range of motion in June 2008; no limitation in bending in February 2010; and 80 degrees of flexion in December 2013.  Although the Veteran had scoliosis, there was no evidence that his scoliosis results in muscle spasms or guarding.  Although there was evidence of painful motion and localized tenderness with additional loss of extension to 20 degrees following repetitive motion testing in December 2013, a 10 percent rating is appropriate because forward flexion was still greater than 60 degrees, both with pain and without pain.  This is not a situation where range of motion borders on the criteria for the next higher rating.  The additional functional limitations, although significant, do not equate to a reduction in flexion that would be closer to 30 and 60 degrees.  Moreover, although there was pain throughout the range of motion on some examinations, and the Veteran experiences significant, constant, daily pain, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. at 43.  

Further, there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  There is also no evidence of any incapacitating episodes having a total duration of at least two weeks but less than four weeks relating to intervertebral disc syndrome during the past 12 months.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disorder.  A higher rating is not warranted for the period prior to May 16, 2015.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5299-5237) (2016).

The Board also finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's low back disorder under DeLuca.  The December 2013 VA examiner specifically noted that there was no indication of additional functional loss during a flare or when the joint is used repeatedly overtime.

For the period beginning on May 16, 2015, the Veteran is already in receipt of a 40 percent disability rating.  Ankylosis of the thoracolumbar spine has not been diagnosed.  There was no evidence of ankylosis at the time of the VA examinations performed in March 2015 and June 2016.  Ankylosis has not otherwise been reported.  Because ankylosis was not shown, the General Rating Formula for Diseases and Injuries of the Spine may not serve as a basis for an increased rating.  Further, the first evidence of a diagnosis of arthritis was in March 2015.  Even assuming, arguendo, arthritis could be attributed to his service-connected thoracic scoliosis because the symptomatology cannot be separated, as indicated by the June 2016 VA examiner-a higher rating would still not be warranted.  Mittlieder v. West, 11 Vet. App. 181 (1998).  Simply, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.

As there is no other diagnostic criteria applicable in this case, as outlined above, the claim for a rating in excess of 40 percent must be denied. 

As to whether the Veteran is entitled to a separate compensable disability rating for any associated neurological disability, the Board notes that the Veteran has not been diagnosed with a separate neurological disorder related to his service-connected thoracic scoliosis.  The June 2016 DBQ examiner found no radiculopathy, ankylosis, intervertebral disc syndrome (IVDS) or other neurological abnormalities.  The March 2014 DBQ and March/May 2015 VA examiner attributed any radiculopathy to his post-service motor vehicle accidents that caused a herniated disc and not his service-connected disability.

As the preponderance of the evidence is against the claim for an initial higher rating, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's scoliosis of the thoracic spine disability is manifested by limitation of motion and functional impairment.  These manifestations are contemplated by the rating schedule.  The most recent June 2016 VA examiner did not indicate that the disability caused marked interference with employment.  The examiner stated that the "thoracic spine condition would cause up to a mild to moderate impairment to working in any capacity.  He would benefit from being able to take breaks frequently/stretch/reposition when his back was bothering him.  He would poorly tolerate prolonged weight bearing activities and carrying/lifting heavy weight.  He would better tolerate sedentary type of work.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported.  In fact, the Social Security Administration (SSA) found that he was not too disabled to work.

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

IV.  Service Connection-In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113 (b) (West 2002); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

V. Epistaxis/nose bleeds, arthritis, painful joints, asthma, Bell's palsy, and an arm condition

The Veteran contends that he is entitled to service connection for epistaxis/nose bleeds, arthritis, painful joints, asthma, Bell's palsy, and an arm condition.

The Board notes that none of the three elements of service connection have been met for the claims for arthritis, painful joints, epistaxis/nose bleeds, asthma, Bell's palsy, and arm condition.  

With regard to arthritis and painful joints, the Veteran did not specify which joints were the subject of his service connection claim.  He alleges that he was exposed to something in service that caused arthritis throughout his body.  First, the STRs fail to reflect an injury to any joints.  Specifically, the STRs fail to reflect an orthopedic injury to the feet, legs, knees, wrist, forearm, or elbow, lower body or upper body.  A March 1985 Report of Medical Examination reflects normal examination for upper and lower extremities.  In a March 1985 Report of Medical History, the Veteran stated that he was in "good health" and had no complaints of swollen or painful joints or arthritis/rheumatism.  In a May 1989 STR, he replied that he had no painful or trick joint or loss of movement in any joint.  Moreover, the Veteran has acknowledged (at his VA examination) that he does not recall any such injury.  Although the Veteran was diagnosed with arthritis and degenerative disc disease (DDD) of his spine, his pain from a damaged disc was attributed to a post-service motor vehicle accident.  (See March 2014, March 2015, and June 2016 VA examinations).

With regard to nose bleeds, STRs reflect treatment for sinusitis in May 1987 when he has the symptomatology of nose bleeds and congestion.  (See also June 1987 and May 1998 STRs).  In January 1988, he reported he had about "10 nosebleeds."  However, such symptomatology resolved by the end of service.  Further, post-service treatment records do not reflect a current diagnosis or treatment of chronic nose bleeds.  With regard to asthma, STRs show treatment for respiratory problems/congestion from acute sinusitis in May 1987.  A March 1985 Report of Medical Examination reflects normal lungs/chest.  In a March 1985 Report of Medical History, the Veteran stated he had no complaints of asthma or shortness of breath.  He stated the same in a May 1989 STR.  VA and private medical records are negative for a medical diagnosis of asthma.

With regard to Bell's palsy, the STRs do not contain complaints, treatment, or diagnosis for this condition.  A March 1985 Report of Medical Examination reflects no neurological issues.  In a March 1985 Report of Medical History, the Veteran responded that he had no nervous system trouble of any sort.  VA and private treatment records reflect complaints of Bell's palsy based on history, but no diagnosis.  This means there is no actual evidence of the condition, merely a statement of the condition to the treating physician.  With regard to the arm condition, STRs do not contain complaints, treatment, or diagnosis for this condition.  A March 1985 Report of Medical Examination reflects normal upper extremities.  Post-service treatment records reflect treatment for pain in the right shoulder region, but no diagnosis of a specific arm condition.

In the absence of an in-service injury and a current diagnosis, there is nothing upon which to base a potential nexus opinion.  Consequently, the three elements of service connection have not been satisfied.

To the extent that the Veteran is claiming a separate disability for additional painful joints and arthritis, the Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).   Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of an alleged joint disability falls outside the realm of common knowledge of a lay person.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claims of epistaxis/nose bleeds, arthritis, painful joints, arm condition, asthma, and Bell's palsy are therefore denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

VI.  Hearing Loss, Anxiety, and Vision

The Veteran contends that he is entitled to service connection for decreased vision, hearing loss, and anxiety.  However, the evidence of record does not reflect that he manifested these disabilities during, or as a result of, active military service.  As such, service connection is not warranted.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs fail to reflect that he suffered from any chronic eye disability, hearing loss, or anxiety during active military service.  A March 1985 Report of Medical Examination reflects normal eyes, ears/drums, and psychiatric health.  His vision was 20/20 (near and far).  He had 15/15 whisper voice test.  At that time, his puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hz for the right ear was 5, 5, 15, 5, and 5, respectively.  The left ear was 5, 5, 15, 5, --.  A May 1989 audiogram puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hz for the right ear was 10, 10, 20, 10, 05, and 15, respectively.  The left ear was 10, 5, 20, 5, 0, and 25.  His STRs reflect he was issued hearing protection and was routinely exposed to hazardous noise.  An October 1986 STR reflects that his visual acuity was 20/20.  In May 1989, he reported no trouble with ears, hearing, or vision.

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

Post-service treatment records fail to reflect a confirmed diagnosis of any current eye disability, hearing loss (that meets the above standards), or anxiety that manifested during, or as a result of, active military service.  With regard to hearing loss and vision loss, the only claim the Veteran has made was that he was prescribed glasses and hearing aids.  The medical records do not contain post-service vision tests or audiograms.  Simply, the medical evidence of record does not provide a diagnosis or nexus to service.

With regard to anxiety, VA and private treatment records reflect treatment for an anxiety disorder post-service.  Although post-service treatment records reflect a diagnosis of anxiety, the diagnosis was premised on his current life stressors (i.e., financial stressors).  In a September 2012 mental status examination, he stated "depression has been something I have been struggling with all my life but it got worse after I lost my job a few months ago."  He recalled a couple of difficult events he experienced growing up.  His current depressive symptoms include depressed mood.  The Veteran was assessed with depression, NOS, adjustment, DO w/depressed mood (acute), and anxiety, NOS.  The provider stated that the information points to an adjustment disorder with depressed mood secondary to a job loss that occurred 6 months prior.  The provider further stated that there was no evidence to support ADHD and the main symptom he reported having (occasional difficulty with concentration) would be consistent with a person who was experiencing some symptoms of depression.  

The Board recognizes that he believes he suffers from visual impairment, hearing loss, and anxiety from service.  However, the record does not reflect that he has the requisite training or expertise to provide a medical opinion as to the etiology of these disabilities which involves a complex medical question. 

He is competent to relay his observations of his hearing, vision loss, feelings of anxiety, but not to diagnose himself with hearing loss, vision loss, and anxiety disability for VA purposes or to address the etiology of these disabilities as such is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the etiology of these disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disabilities is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of these disabilities is not competent medical evidence. 

The preponderance of the above evidence demonstrates that service connection for visual impairment, hearing loss, and an acquired psychiatric disorder, to include anxiety are not warranted and these claims must be denied.


ORDER

Service connection for epistaxis/nose bleeds is denied.

An evaluation of scoliosis of the thoracic spine in excess of 10 percent effective May 2, 2008 and in excess of 40 percent effective March 16, 2015 is denied.

Service connection for hearing loss is denied.

Service connection for arthritis (unspecified) is denied. 

Service connection for painful joints (unspecified) is denied.

Service connection for an acquired psychiatric disorder, to include anxiety disorder is denied.

Service connection for asthma is denied.

Service connection for Bell's palsy is denied.

Service connection for an arm condition is denied.

Service connection for vision is denied.


REMAND

With regard to the issue of service connection for sleep apnea secondary to his service-connected scoliosis of the thoracic spine, the Veteran has not been afforded a VA examination.  Given the Veteran's assertion on a secondary basis and his recent diagnosis (See February 2016 VA medical records); the Board finds that a VA examination should be provided to determine whether sleep apnea is related to service or his service-connected disability.

Also, because the Veteran's combined schedular evaluation depends on the above physical disability is granted service connection and/or an increased rating and on the impact of any such service-connected physical disability on the Veteran's ability to work, the Board remands the issue of entitlement to a TDIU as inextricably intertwined with the above remanded issue.  (Id.)

Relevant, ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from August 2016 forward.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of sleep apnea.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's STRs.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by, or (b) aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected scoliosis of the thoracic spine.

3.  Finally, after completing any other development that may be warranted, to include any updated examinations, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


